1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                 ***

9     DAVID HOWELL,                                 Case No. 3:18-cv-00273-MMD-WGC

10                                   Plaintiff,                      ORDER
             v.
11
      STATE OF NEVADA, et al.,
12
                                 Defendants.
13

14          I.     Discussion

15          On April 22, 2019, Plaintiff, who is a prisoner in the custody of the Nevada

16   Department of Corrections (“NDOC”), filed a first amended civil rights complaint pursuant

17   to 42 U.S.C. § 1983. (ECF No. 12). Plaintiff subsequently filed a motion to amend the

18   complaint. (ECF No. 15). That motion did not include a complete complaint. It merely

19   included language that purported to amend a cause of action. (Id.) Plaintiff is required to

20   attach an amended complaint that is complete in and of itself without reference to the prior

21   amendment. Nevada Local Rule of Practice LR 15-1. The Court therefore denies the

22   motion to amend the complaint and grants Plaintiff leave to file a complete second

23   amended complaint that includes the allegations from the motion to amend with the

24   allegations from the first amended complaint. Plaintiff may not amend the first amended

25   complaint to include factual allegations and defendants unrelated to the first amended

26   complaint, and he may not include allegations regarding events that have taken place

27   since he filed the first amended complaint; the Court will dismiss any such allegations.

28
1             The Court notes that, if Plaintiff chooses to file a complete second amended

2    complaint, Plaintiff shall file that second amended complaint within thirty (30) days from

3    the date of entry of this order. If Plaintiff chooses not to file a complete amended

4    complaint, the Court will screen Plaintiff’s first amended complaint (ECF No. 12) only.

5             If Plaintiff chooses to file a complete second amended complaint, he is advised that

6    an amended complaint supersedes (replaces) an earlier complaint and, thus, the second

7    amended complaint must be complete in itself. See Hal Roach Studios, Inc. v. Richard

8    Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989). Plaintiff should file any second

9    amended complaint on this Court’s approved prisoner civil rights form and it must be

10   entitled “Second Amended Complaint.”

11   II.      Conclusion

12            It is therefore ordered that Plaintiff’s motion to amend the first amended complaint

13   (ECF No. 15) is denied with leave to file a second amended complaint as outlined in this

14   order.

15            It is further ordered that, if Plaintiff chooses to file a second amended complaint, as

16   outlined in this order, Plaintiff shall file the complete second amended complaint within

17   thirty (30) days from the date of entry of this order.

18            It is further ordered that the Clerk of the Court shall send to Plaintiff the approved

19   form for filing a § 1983 complaint, instructions for the same, a copy of his first amended

20   complaint (ECF No. 12), and a copy of his motion to amend the complaint (ECF No. 15). If

21   Plaintiff chooses to file a second amended complaint, he should use the approved form

22   and he shall write the words “Second Amended” above the words “Civil Rights Complaint”

23   in the caption.

24         ///

25         ///

26         ///

27

28

                                                     2
1           It is further ordered that, if Plaintiff does not file a second amended complaint within

2    thirty (30) days, the Court will screen Plaintiff’s first amended complaint (ECF No. 12) only.

3           DATED: February 3, 2020.

4

5

6                                                      UNITED STATES MAGISTRATE JUDGE

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   3
